DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 03/19/2020 has been entered.  Claims 16 and 22-30 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16 and 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitations "the direction of the length (F)", "the first zone (34)", "the second zone (35)".  There is insufficient antecedent basis for these limitations in the claim.  It is noted that the claim does not set forth a direction of the length (F), a first zone and a second zone.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  
Claims 22-30 each depend from claim 16 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16, 23-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (DE 3318580 A1) in view of Hollmann (US 5,067,203 A).
Regarding claim 16, Karlsson discloses a flat clothing (flat clothing 10; fig. 1; para. 0102) for a revolving flat (flat bar 11; figs. 1-2) of a carding machine (paras. 0020-0022), comprising: 
a foundation (hook bed 14; figs. 1-2; para. 0102) with a length (see fig. 1) that corresponds to a working width of the carding machine and a width viewed in a fiber running direction of fibers (corresponding to drum rotation direction A; figs. 1-2; para. 0104) through the carding machine (fig. 1; para. 0104); 
a plurality of clothing tips (tips 19; figs. 1-2; para. 0103) formed from U-shaped wire hooks (U-shaped teeth 15; fig. 4; para. 0103) that penetrate through the foundation (figs. 1-2; paras. 0102-0103), the wire hooks formed from a wire having a cross-sectional width (see fig. 4; paras. 0102-0103) with two legs that define the clothing tips (legs 17; fig. 4; paras. 0102-0103), the wire hooks each comprising a back (web 16; fig. 4; paras. 0102-0103) with a back length that connects the two legs (see fig. 4; paras. 0102-0103), the legs each having a tip axis (vertical axis; see fig. 4) and the back situated with a back axis (horizontal axis; see fig. 4) connecting the tip axes in the direction of the length (see fig. 4); 
the clothing tips (tips 19; fig. 1) situated in adjacent rows with a row spacing between each of two successive rows in the fiber running direction (fig. 1; para. 0104), wherein a row offset in the direction of the length is defined between the clothing tips in the adjacent rows such that the clothing tips are not situated one behind the other in successive rows in the fiber running direction (see figs. 1, 3; paras. 0048, 0125); 
at least two successive zones of the rows of clothing tips in the fiber running direction (as positions of tips 19 correspond to positions of U-shaped teeth 15, fig. 3 is annotated to show a first zone and a second zone separated by dash lines; see fig. 1 and annotated fig. 3), wherein each zone has at least three rows of the clothing tips (see annotated fig. 3); and 
the row spacing between each respective row in the second zone and a following adjacent row in the second zone, viewed in the fiber running direction, is different from the row spacing between the respective row and a preceding adjacent row in the second zone (see annotated fig. 3; para. 0111).
Karlsson does not explicitly disclose wherein a row offset of a first zone differing from a row offset of a second zone; in the first zone, the row offset from one row to a following row is the same for all rows in the first zone; and in the second zone, the row offset from one row to a following row is the same for all rows in the second zone.  However, Karlsson does disclose that the clothing tips 19 are spaced equally from one another (para. 0104), and Fig. 1 of Karlsson appears to show that the clothing tips in the plurality of rows are also aligned in columns, which indicates that the row offset from one row to a following row is the same for all rows.  Further, Hollmann teaches a flat clothing (col. 3, ll. 6-12; claim 1) of a carding machine comprising a plurality of clothing tips (tips 1, 2; fig. 3; col. 3, ll. 6-12) formed from U-shaped wire hooks (teeth; fig. 3; col. 3, ll. 6-12), at least two successive zones (first zone 8 and second zone 9; fig. 4; col. 3, ll. 46-54) of rows of the clothing tips (fig. 3; col. 3, ll. 6-12) in a fiber running direction (denoted by arrow F; fig. 4; col. 3, ll. 6-12), wherein a row offset of a first zone differing from the row offset of a second zone (fig. 4; col. 3, ll. 46-54), in the first zone, the row offset from one row to a following row is the same for all rows in the first zone (see fig. 4; col. 3, ll. 46-54); and in the second zone, the row offset from one row to a following row is the same for all rows in the second zone (see fig. 4; col. 3, ll. 46-54).  Karlsson and Hollmann are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flat clothing as disclosed by Karlsson, with wherein the row offset of the first zone differing from the row offset of the second zone; in the first zone, the row offset from one row to a following row is the same for all rows in the first zone; and in the second zone, the row offset from one row to a following row is the same for all rows in the second zone, as taught by Hollmann, in order to efficiently remove contaminants in various sizes (Hollmann; col. 3, ll. 55-61).
Karlsson does not explicitly disclose wherein the row offset of the first zone and the row offset of the second zone are greater than a cross-sectional width of the wire.  However, one of ordinary skill of the art would recognize that wherein the row offset of the first zone and the row offset of the second zone are greater than a cross-sectional width of the wire as depicted in figs. 3-4 of Karlsson.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the dimensions of the wire and the row offsets as disclosed by Karlsson, with wherein the row offset of the first zone and the row offset of the second zone are greater than the cross-sectional width of the wire, in order to optimize the wired hook distribution to efficiently remove contaminants in various sizes and simultaneously orientate the fibers in the fiber running direction depending on characteristics of a specific fiber material for carding, since the claimed feature is merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 23, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, and Karlsson further discloses wherein the row spacing between each respective row in the second zone and a following further row in the second zone, viewed in the fiber running direction, is smaller than the row spacing between the respective row and the preceding row in the second zone (see annotated fig. 3; para. 0111).
Regarding claim 24, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, and Karlsson further discloses wherein an extension of the first zone in the fiber running direction is 30% to 70% of an extension of the second zone in the fiber running direction (see annotated fig. 3).
Regarding claim 25, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 24, and Karlsson further discloses wherein the second zone comprises at least seven rows (see annotated fig. 3).
Regarding claim 26, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses wherein the second zone comprises at least two subgroups of the rows, each subgroup comprising two to four rows arranged in succession (see annotated fig. 3), the row spacing between successive rows within each subgroup increasing or decreasing (see annotated fig. 3; para. 0111), wherein one of the subgroups (subgroup 1; see annotated fig. 3) with increasing row spacing (row spacing increasing opposite the fiber flow direction A; see annotated fig. 3) is followed by one of the subgroups (subgroup 2; see annotated fig. 3) with decreasing row spacing (row spacing decreasing in the fiber flow direction A; see annotated fig. 3), or one of the subgroups with decreasing row spacing is followed by one of the subgroups with increasing row spacing.
Regarding claim 28, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses the flat clothing comprising 30 to 48 rows (30 rows; see fig. 1), wherein the first zone comprises 3 to 45 rows (see annotated fig. 1).
Regarding claim 29, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, but Karlsson does not explicitly disclose wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is the same as the length of the backs of the wire hooks.  However, Fig. 1 of Karlsson does show wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is substantially the same as the length of the backs of the wire hooks.  Further, Hollmann teaches wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is the same as the length of the back of a wire hook (neighboring groups being spaced from one another at a spacing e equal to said spacing a; fig. 1; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the wire hook distribution as disclosed by Karlsson, with wherein a distance of the tip axis of a first one of the wire hooks from an oppositely situated tip axis of a subsequent one of the wire hooks in the same row is substantially the same as the length of the backs of the wire hooks, as taught by Hollmann, in order to optimize the wire hook distribution of the flat clothing to efficiently remove contaminants in various sizes and simultaneously orientat the fibers in the fiber running direction.
Regarding claim 30, Karlsson and Hollmann, in combination, disclose a revolving flat (flat bar 11; figs. 1-2) for a carding machine (paras. 0020-0022), comprising the flat clothing (as addressed above for claim 16) according to claim 16.
Claims 22 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlsson (DE 3318580 A1) and Hollmann (US 5,067,203 A) and further in view of Zhang (CN 208235044 U).
Regarding claim 22, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 16, but Karlsson does not disclose wherein in the first zone, the row spacing from one row to a following row is the same for all rows in the first zone.  However, Zhang teaches a flat clothing for a flat of a carding machine (see English translation; fig. 1; page 4, paras. 5-6; page 4, para. 1) comprising a plurality of clothing tips formed from wire hooks (comb needles 2; figs. 1-2; page 4, para. 1), the wire hooks positioned in adjacent rows with a row spacing between each of two successive rows in a fiber running direction (fig. 1; page 4, para. 2), wherein a row offset is defined between the clothing tips in the adjacent rows (fig. 1; page 4, para. 2), at least two successive zones of the rows of the wire hooks in the fiber running direction (vertical groups 3,4,5, 6,7; fig. 1; page 4, para. 2), the row offset of a first zone (vertical group 7; fig. 1) differing from the row offset of a second zone (vertical groups 3,4,5, 6 together forming a second zone; fig. 1; page 4, para. 2), wherein in the first zone (vertical groups 6,7; fig. 1), the row spacing from one row to a following row is equal for all rows in the first zone (equal spacing b5; fig. 1; page 4, para. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the row spacing in the first zone as disclosed by Karlsson, with wherein in the first zone, the row spacing from one row to a following row is the same for all rows in the first zone as taught by Zhang, in order to simplify the manufacturing process thereby reducing the cost.
Regarding claim 27, Karlsson and Hollmann, in combination, disclose the flat clothing according to claim 25, and Karlsson further discloses wherein the second zone comprises at least two subgroups of the rows (see annotated fig. 3).
Karlsson does not disclose each subgroup comprising two to four rows arranged in succession, the row spacing between successive rows within each subgroup being the same.  However, Zhang teaches a flat clothing for a flat of a carding machine (see English translation; fig. 1; page 4, paras. 5-6; page 4, para. 1) comprising a plurality of clothing tips formed from wire hooks (comb needles 2; figs. 1-2; page 4, para. 1), the wire hooks positioned in adjacent rows with a row spacing between each of two successive rows in a fiber running direction (fig. 1; page 4, para. 2), wherein a row offset is defined between the clothing tips in the adjacent rows (fig. 1; page 4, para. 2), at least two successive zones of the rows of the wire hooks in the fiber running direction (first zone comprising vertical groups 6,7 and second zone comprising vertical groups 3,4,5; fig. 1; page 4, para. 2), the row offset of the first zone differing from the row offset of the second zone (fig. 1; page 4, para. 2); wherein the second zone comprises at least two subgroups of the rows (subgroups 3, 4, 5; fig. 1; page 4, para. 2), in the each subgroup comprising a plurality of rows arranged in succession (fig. 1; page 4, para. 2), the row spacing between successive rows within each subgroup being the same (equal distance b1, b2 or b3 within each subgroup 3, 4, or 5; fig. 1; page 4, para. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the wire hook distribution in the second zone as disclosed by Karlsson, with wherein each subgroup comprising two to four rows arranged in succession, the row spacing between successive rows within each subgroup being the same as taught by Zhang, in order to provide another reasonable optimization of the wire hook distribution in the second zone thereby prolonging the service life of the card clothing while improving the carding quality (page 2, para. 5).

    PNG
    media_image1.png
    671
    1457
    media_image1.png
    Greyscale

Annotated Fig. 3 from DE 3318580 A1

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive.
	Applicant Remarks: Applicant asserts that claim 16 differs from Fig. 6 of Karlsson with a plurality of features.
Examiner's response: It is noted that Fig. 6 of Karlsson is not cited in the previous and Office Action and the current Office Action; therefore Applicant's argument with respect to Fig. 6 of Karlsson are moot.
Applicant Remarks: Applicant asserts that the secondary reference Hollmann does not remedy the deficiencies of Karlsson because Hollmann does not teach different row spacing in the second zone.  
Examiner's response: It is noted that the primary reference Karlsson has already disclosed the feature of different row spacing in the second zone.  See the 103 rejection for claims 23 and 26.  The secondary reference Hollmann is not used to modify Karlsson with this feature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732